DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/17/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  
Authorization for this examiner’s amendment was given in an emailed examiner’s amendment from Wale Godo (Reg. No. 75,219) received on 02/15/2021.
The application has been amended as follows:
Please replace Claim 1 with the following:
(Currently Amended) A processor-implemented authentication method, comprising: obtaining a first biometric information of a user according to a first modality; calculating a first score based on the first biometric information;

determining whether the filtered first score satisfies a second condition; and selectively, based on a result of the determining, authenticating the user based on the
first score and a first condition corresponding to the first modality,
wherein the second condition is different from the first condition, the first condition is a first score threshold, and the second condition is a filtered first score threshold.

Please replace Claim 2 with the following:
(Currently Amended) The method of claim 1, wherein the first modality
is an iris modality of the user

Please cancel Claim 3.
Please replace Claim 7 with the following:
(Currently Amended) A processor-implemented method of performing
authentication, comprising:
obtaining a first biometric information of a user according to a first modality
among modalities;
calculating a first score based on the first biometric information;
determining whether the first score satisfies a first condition corresponding the first modality, the first condition being a condition for an exclusive authentication according to the first modality
based on a result of the determining, filtering the first score, and
selectively, based on whether the filtered first score satisfies a second condition, authenticating the user based on consideration of plural scores respectively calculated according to plural modalities for a complex authentication,
wherein the second condition is different from the first condition for a , the first condition is a first score threshold, and the second condition is a filtered first score threshold.

Please replace Claim 9 with the following:
(Currently Amended) The method of claim 8, wherein the first modality is
an iris modality of a user

Please replace Claim 27 with the following:
(Currently Amended) An apparatus for performing authentication, the
apparatus comprising:
a processor configured to:
obtain a first biometric information of a user according to a first modality; 
calculate a first score based on the first biometric information;
filter the first score;
determine whether the filtered first score satisfies a second condition; and
selectively, based on a result of the determine, authenticate the user based on the first score and a first condition corresponding to the first modality,
wherein the second condition is different from the first condition, the first condition is a first score threshold, and the second condition is a filtered first score threshold.

Please replace Claim 28 with the following:
(Currently Amended) The apparatus of claim 27, wherein the first
modality is an iris modality of the user 

Please replace Claim 29 with the following:
(Currently Amended) An apparatus for performing authentication, the
apparatus comprising:
a processor configured to:
obtain a first biometric information of a user according to a first modality among modalities;
calculate a first score based on the first biometric information;
determine whether the first score satisfies a first condition corresponding the first modality, the first condition being a condition for an exclusive authentication according to the first modality
based on a result of the determine, filter the first score and
selectively, based on whether the filtered first score satisfies a second condition, authenticate the user based on consideration of plural scores respectively calculated according to plural modalities for a complex authentication,
wherein the second condition is different from the first condition for a primary authentication of the first modality, the first condition is a first score threshold, and the second condition is a filtered first score threshold.

Please replace Claim 30 with the following:
(Currently Amended) The apparatus of claim 29, wherein the first
modality is an iris modality of a user, 

Allowable Subject Matter
Claims 1-2 and 4-30 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding Claims 1 and 27, although the closest prior art of record (such as Hwang et al., (US 20170039357 A1), Publicover et al., (US 20170235931 A1) and Feng (US 20160019421 A1)) teaches A processor-implemented authentication method, comprising: obtaining a first biometric information of a user according to a first modality; calculating a first score based on the first biometric information; filtering the first score; determining whether the filtered first score satisfies a second condition; and selectively, based on a result of the determining, authenticating the user based on the first score and a first condition corresponding to the first modality.
However, none of the prior art, alone or in combination teaches wherein the second condition is different from the first condition, the first condition is a first score threshold, and the second condition is a filtered first score threshold in view of other limitations of the independent claims.
Regarding Claims 7, 26, and 29, although the closest prior art of record (such as Hwang et al., (US 20170039357 A1), Publicover et al., (US 20170235931 A1) and Feng (US 20160019421 A1)) teaches A processor-implemented method of performing authentication, comprising: obtaining a first biometric information of a user according to a first modality among modalities; calculating a first score based on the first biometric information; determining whether the first score satisfies a first condition corresponding the first modality, the first condition being a condition for an exclusive authentication according to the first modality; based on a result of the determining, filtering the first score, and selectively, based on whether the filtered first score satisfies a second condition, authenticating the user based on consideration of plural scores respectively calculated according to plural modalities for a complex authentication.
However, none of the prior art, alone or in combination teaches wherein the second condition is different from the first condition for a primary authentication of the first modality, the first condition is a first score threshold, and the second condition is a filtered first score threshold in view of other limitations of the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J STEINLE whose telephone number is (571)272-9923.  The examiner can normally be reached on M-F 10am-6pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni Shiferaw can be reached on (571) 272-3867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDREW J STEINLE/Primary Examiner, Art Unit 2497